Citation Nr: 0306688	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  99-00 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as secondary to in-service smoking.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The veteran served on active duty in the Army from April 1941 
to December 1945.  He died in May 1996; the appellant is the 
veteran's surviving spouse.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision by the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veteran Affairs (VA) that denied service connection for the 
cause of the veteran's death.  The Board remanded the case in 
August 2000 for additional development; the RO has now 
returned the case to the Board for appellate review.

The Board notes that none of the veteran's service medical 
records are in evidence.  In similar cases where the 
veteran's service medical records are presumed destroyed, the 
Board's obligation to explain its findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule, is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board must point out, however, that it does not read into 
O'Hare the presumption that the missing medical records 
would, if they still existed, necessarily support the 
appellant's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's government medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is 
unfortunate that the veteran's service medical records are 
unavailable, the appeal must be decided on the evidence of 
record.


FINDINGS OF FACT

1.  The veteran's service medical records are not available.

2.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate her claim.

3.  The veteran died in May 1996, at the age of 72, from 
progressive lung cancer.

4.  At the time of his death, the veteran was not service 
connected for any disability.  

5.  A causal connection between the veteran's fatal 
progressive lung cancer and any in-service smoking has not 
been demonstrated.


CONCLUSION OF LAW

The veteran's fatal progressive lung cancer was not incurred 
as a result of in-service smoking or any other incident of 
service.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, and 5107 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.159 and 3.326(a) (2002)); 
38 C.F.R. §§ 3.102, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is entitlement to service 
connection for the cause of the veteran's death based on in-
service smoking.  This veteran served for almost five years 
in the Army, ending in 1945, and he died in 1996, at the age 
of 76, from progressive lung cancer.  The appellant contends 
that the etiology of the lung cancer is related to the 
veteran's in-service smoking.  After a thorough review of the 
evidence of record, the Board finds that the criteria for 
service connection for the cause of the veteran's death have 
not been met.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, a causal connection must be shown.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant claims that the veteran died of disability 
incurred due to his in-service tobacco use/smoking.  For 
claims filed prior to June 9, 1998, service connection may be 
granted for a disease that results from tobacco use in the 
line of duty during active military service.  See VAOPGCPREC 
2-97 (O.G.C. Prec. 2-97).  In this case, the appellant's 
claim for service connection for the cause of the veteran's 
death, based on his tobacco use during his military service, 
falls under that opinion as the claim was filed in 1996.

VAOPGCPREC 19-97 (O.G.C. Prec. 19-97) provides that, if a 
claimant can establish that a disease or injury resulting in 
disability or death was a direct result of tobacco use during 
service, e.g., damage done to a veteran's lungs by in-service 
smoking gave rise to lung cancer, service connection may be 
established without reference to 38 C.F.R. § 3.310(a) which 
provides for "secondary service connection."  However, where 
the evidence indicates a likelihood that a veteran's 
disabling illness had its origin in tobacco use subsequent to 
service, and the veteran developed a nicotine dependence 
during service which led to continued tobacco use after 
service, the issue then becomes whether the illness may be 
considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.  VAOPGCPREC 19-97 
further notes that secondary service connection could occur 
only if a veteran's nicotine dependence which arose in 
service and resulting tobacco use were the proximate cause of 
the disability or death which is the basis of the claim, and 
that proximate cause is adjudicatively one of fact.

According to the death certificate, the veteran died in May 
1996 as a direct consequence of progressive lung cancer; the 
interval between the onset of the progressive lung cancer and 
the veteran's death was listed as seven months.  No 
underlying or contributing causes were listed on the death 
certificate.  

The evidence of record includes a December 1995 report of 
examination by a private physician conducted in connection 
with the veteran's claim for aid and attendance benefits.  
The medical findings included left lung cancer, chest pain 
and rales in left chest.  The physician listed a diagnosis of 
non-small cell lung cancer.  In March 1998, that physician, 
an oncologist, submitted a written statement in which he 
stated that the veteran had been referred to him for 
treatment in October 1995.  Cytology testing results from a 
thoracentesis performed that month revealed adenocarcinoma.  
The oncologist last saw the veteran in November 1995, when he 
refused further treatment.  The oncologist stated that the 
veteran's diagnosis was adenocarcinoma involving the left 
pleural space from unknown primary.

The general practice physician who referred the veteran to 
the oncologist submitted a written statement in November 
1997; he stated that the veteran had been a patient of his 
for many years preceding his death.  The doctor further 
stated that the veteran had been treated over the years for 
chronic obstructive pulmonary disease secondary to smoking.

In a VA Form 21-4138 submitted by the appellant in April 
1998, she stated that the veteran smoked in service.  The 
appellant elaborated her contentions in the VA Form 9 she 
submitted in January 1999.  She stated that the veteran did 
not smoke until he entered military service.  She contended 
that the veteran was addicted to tobacco and smoked due to 
the addiction until soon before his death.  She also 
contended that the military encouraged smoking by the 
provision of free cigarettes.  

The Board notes that the written statements of the appellant 
that the veteran's lung cancer was causally connected to in-
service smoking by the veteran are not probative as there is 
no evidence in the record that the appellant has any medical 
knowledge or expertise to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  See also LeShore v. Brown, 8 Vet. App. 
406, 409 (1995); Moray v. Brown, 2 Vet. App. 211, 214 (1993).

The Board has specifically considered the written statements 
of the veteran's treating general practice physician and 
treating oncologist.  The Board notes that, to the extent a 
physician's opinion states no more than that a medical 
condition 'could have' played a role in a veteran's 
development of disability or death, the statement is 
speculative.  See, e.g., Obert v. Brown, 5 Vet. App. 30, 33 
(1993)(stating that letter indicating a veteran may have been 
having symptoms of multiple sclerosis for many years, taken 
by itself, was speculative).  See also Perman v. Brown, 5 
Vet. App. 237, 241 (1993) (holding medical opinion in which 
doctor stated he could not provide 'yes' or 'no' response to 
question posed was "non-evidence"); Tirpak v. Derwinski, 2 
Vet. App. 609 (1993) (holding physician's statement that a 
veteran may or may not have died if a specific, medical 
procedure had been successful was not sufficient evidence to 
establish well-grounded claim).  Such statements are not 
sufficient to successfully support a claim for service 
connection.  Id. at 611.  In this case, the oncologist did 
not voice any opinion as to the onset date of the lung cancer 
or as to the etiology of the fatal cancer.  The treating 
general practice physician merely linked the veteran's 
smoking to his chronic obstructive pulmonary disease (COPD) 
and gave no information as to the veteran's smoking history, 
or whether the lung cancer was causally related to the COPD, 
or whether either condition was related to service.  Under 
these circumstances the Board can afford these statements no 
probative weight as to the question of service connection.  
See Swann v. Brown, 5 Vet. App. 229, 232-233 (1993).  
Furthermore, there is no other medical evidence which 
indicates that the veteran's fatal lung cancer was related to 
any incident of service, as opposed to any other possible 
cause, and such would be required to make the claim 
plausible.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claim in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

Here, it appears that the veteran's service medical records 
may have been irretrievably lost.  Review of the evidence of 
record reveals that not only did the RO attempt to locate the 
veteran's service medical records, the RO also attempted to 
obtain alternative records, such as morning reports and 
Surgeon General's records, to show that the appellant had 
treatment during his active duty.  The April 2001 response 
from the National Personnel Records Center (NPRC) stated that 
the veteran's "record is fire related and there are no 
service medical records or SGOs."

The August 2000 Board remand specifically discussed getting 
information from the appellant concerning the veteran's long-
time general practice doctor so that records could be 
obtained from him.  The remand also directed the RO to again 
ask the appellant to answer the questions posed in its 
November 1997 letter.  Subsequently, in a September 2000 
letter, the RO asked the appellant to provide a detailed 
history of the veteran's tobacco use, medical evidence of the 
cause of the veteran's death, medical evidence of a nexus 
between service and the veteran's death, information about 
post-service medical treatment and information about 
treatment records from the veteran's general practice 
physician or a completed VA Form 21-4142 so that the RO could 
get the records from that doctor.  After getting no response 
from the appellant or her representative, the RO sent another 
letter, in June 2001, containing information about the 
Veterans Claims Assistance Act of 2000 and again asking for 
information about the general practice doctor who treated the 
veteran.  The RO also asked the appellant to complete a VA 
Form 13055, Request for Information Needed to Reconstruct 
Medical Data, so that further search for the veteran's 
service medical records could be accomplished.  However, none 
of the requested information or records was ever submitted to 
either the RO or the Board.  Nor has information and 
authorization been provided to allow VA to attempt to obtain 
information from the veteran's general practice physician or 
any other health care provider.

The appellant has not submitted any medical opinion in 
support of her theory that the veteran's progressive lung 
cancer was etiologically related to his in-service cigarette 
smoking.  The only evidence that the veteran smoked in 
service is the appellant's statements to that effect.  The 
appellant has submitted no medical evidence that indicates 
that an etiologic relationship does exist between the 
veteran's Army service and his death from lung cancer.  In 
fact, there is no medical evidence of record that indicates 
how the veteran's service could be etiologically related to 
his death.

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's fatal progressive lung cancer was incurred as a 
result of his alleged in-service smoking.  The preponderance 
of competent and probative evidence of record shows that the 
veteran's fatal progressive lung cancer was not as likely as 
not to have been caused by any incident of service, including 
smoking.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim under 38 U.S.C.A. § 1310.  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the claimant of evidence and 
information necessary to substantiate the claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, after the appellant submitted her application for 
benefits, the RO did inform her that she would need to 
provide medical evidence to support her claim of a 
relationship between the in-service use of tobacco products 
and the veteran's death.  The appellant was notified of the 
information necessary to substantiate her claims by means of 
the discussions in the June 2001 RO VCAA notification letter; 
the June 1998 Statement of the Case (SOC); the Supplemental 
Statement of the Case (SSOC) issued in December 2001; and the 
August 2000 Board remand.  She was informed by the June 1998 
SOC that the medical records in evidence did not show that 
the veteran's death was related to his Army service.  
Furthermore, in its letters of November 1997, and September 
2000, the RO did indicate that the RO would obtain medical 
evidence identified by the appellant on the enclosed VA Forms 
21-4142.  The appellant never provided information concerning 
the dates and places of the treatment rendered by the 
veteran's treating physicians, in particular his treating 
general practice doctor.  Neither the appellant nor her 
representative ever submitted a completed VA Form 21-4142 in 
response to the RO letters.  Furthermore, in its letter of 
June 2001, the RO asked the appellant to complete a VA Form 
13055, Request for Information Needed to Reconstruct Medical 
Data, so that further search for the veteran's service 
medical records could be accomplished; the appellant never 
responded.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was informed about the 
provisions of the VCAA in a letter sent by the RO in June 
2001.  In letters sent in November 1997, September 2000, and 
June 2001, the RO asked the appellant to identify evidence 
she wanted the RO to consider and informed her that VA would 
make reasonable attempts to obtain any such identified 
evidence.  The appellant never responded.  

The Board notes that a claimant, in pursuing his appeal, has 
some responsibility to cooperate in the development of all 
facts pertinent to his claims, and the duty to assist is not 
a "one-way street" as observed in Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  While VA does have a duty to assist the 
veteran (appellant) in the development of his claim, that 
duty is not limitless.  In addition, failure to report to a 
VA examination or to submit additional evidence in order to 
facilitate the claims adjudication process may be considered 
as abandonment of the claim.  Morris v. Derwinski, 1 Vet. 
App. 260 (1991).  See also 38 C.F.R. § 3.655.  Therefore, 
there is no indication that additional relevant medical 
records could have been obtained by VA.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim at issue in the 
instant case have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of her right to 
submit evidence.  It would not breach her rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.


ORDER

Entitlement to service connection for the cause of the 
veteran's death, progressive lung cancer, claimed as 
secondary to in-service smoking is denied.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

